DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/07/2021 has been entered. Claims 1-6, 9-11, and 17-22 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/22/2020.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites in lines 4-5 “second end is of the medical adapter assembly” which should be amended to “second end of the medical adapter assembly” for grammatical purposes. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2015/0157848 to Wu in view of U.S. Patent App. Pub. 2016/0310721 to Lesser. 
Regarding Claim 1, Wu teaches a medical adapter assembly (see Annotated Fig. 16 below) comprising: a first end (Annotated Fig. 16, element 170); a second end (Annotated Fig. 16, element 150) opposite the first end, the second end comprising a standard luer fitting (Par. 0041, lines 14-17; the first and second ends in each of the embodiments may include standard luer lock or luer slip fittings; thus the first end in Fig. 16 comprises a standard luer fitting) connectable to a standard luer fitting of an intravenous medical device (Par. 0041, lines 14-17; a standard luer connection is interpreted as a connection between two standard luer fittings; thus the standard luer fitting is connectable to a standard luer fitting); and a check valve (Annotated Fig. 16, elements 116, 141, 190 form the check valve) that only allows fluid flow from the second end to the first end and prevents fluid flow from the first end to the second end (Par. 0010 discloses that the check valve is moveable in a proximal direction to allow fluid flow from second end 150 to first end 170 and is moveable in a distal direction to prevent fluid flow from first end 170 to second end 150; furthermore, the check valve only consists of elements 116, 141, and 190 as shown in Fig. 16; absent an external force, these elements only allow fluid to flow from first end 170 to second end 150).

    PNG
    media_image1.png
    287
    294
    media_image1.png
    Greyscale


Wu is silent regarding the first end comprising a neuraxial fitting that is not directly connectable to a standard luer fitting.
Lesser teaches an analogous invention directed to a medical adapter assembly that comprises a first end (Fig. 2, element 204) comprising a neuraxial fitting (Par. 0037, element 204 may be a male ISO 80369-6 fitting which is a neuraxial fitting) that is not directly connectable to a standard luer fitting; and a second end (Fig. 2, element 202) opposite the first end, the second end comprising a standard luer fitting (Par. 0037, element 202 may be a female Luer fitting) connectable to a standard luer fitting of an intravenous medical device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first end of Wu to comprise a neuraxial fitting that is not directly 
Regarding Claim 2, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above and Wu further teaches the check valve disposed between the first end and the second end (Fig. 16, each of the components of the check valve 116, 141, 190 are disposed between the first end 170 and the second end 150).
Regarding Claim 3, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above regarding claim 2 and Wu further teaches the check valve integrally formed with the first end and the second end (Fig. 16; first end 150, second end 150, and elements 116 and 141 of the check valve are shown as part of one integral unit). 
Regarding Claim 4, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above regarding claim 3 and including the limitations of claim 4 as the device has been modified such that the neuraxial fitting (Wu, Fig. 16; the first end 170 comprises a standard luer fitting and protrudes from the check valve and the fitting has been modified by Lesser to comprise a neuraxial fitting) and the standard luer fitting of the second end protrude from the check valve (Wu, Fig. 16; second end 150 comprises a standard luer fitting and protrudes from the check valve). 
Regarding Claim 5, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above regarding claim 1 and including the limitations of claim 5 as the device has been modified such that the neuraxial fitting is a female neuraxial fitting (Wu, Fig. 16; Wu teaches first end 170 comprises a female standard luer fitting, thus the modification of the first end to comprise a neuraxial fitting would result in a female neuraxial fitting). 
Regarding Claim 6, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above regarding claim 1 and Wu further teaches the assembly wherein the standard luer 
Regarding Claim 9, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above regarding claim 1 and Wu further teaches the check valve is a one-way valve selected from the group consisting of a duckbill valve, an umbrella valve, a ball-check valve, a diaphragm check valve, a stop-check valve, or a lift-check valve (Wu teaches a ball-check valve in Par. 0042, lines 1-7).
Regarding Claim 10, the modified device of Wu in view of Lesser teaches all of the limitations discussed above regarding claim 9 and including the limitations of claim 10 (Wu teaches a ball-check valve). 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Lesser as applied to claim 1 and further in view of US 2012/0330238 to Robert.
Regarding Claim 11, the modified device of Wu in view of Lesser teaches all of the limitations as discussed above, but is silent regarding wherein the medical adapter assembly is yellow in color. 
Robert teaches a similar invention directed to medical assembly which may require an adapter for neuraxial procedures.  Robert further teaches the invention wherein the medical adapter assembly (Fig. 17, element 42) is yellow in color (Par. 0071, lines 13-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified medical adapter assembly of Wu and Lesser to be yellow in color, as taught by Robert, in order to signify that the connector is for use with a particular procedure such as a neuraxial procedure (Par. 0071, lines 13-21). 
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medzus, "Epidural Kit (Type-I)" in view of Lesser and further in view of Wu.  
Medzus teaches a kit (shown in the picture on Pg. 1) comprising a medical adapter assembly (Pg. 2, line 9, “Detachable Connector”), a syringe (Pg. 2, line 6, “Neuraxial Syringe”) comprising a distal tip 
Lesser teaches a medical adapter assembly (Fig. 2, element 200) comprising: a first end (Fig. 2, element 204) comprising a neuraxial fitting (Par. 0037, element 204 may be a male ISO 80369-6 fitting which is a neuraxial fitting) that is not directly connectable to a standard luer fitting, and a second end (Fig. 2, element 202) opposite the first end, the second end comprising a standard luer fitting (Par. 0037, element 202 may be a female Luer fitting) connectable to a standard luer fitting of an intravenous medical device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical adapter assembly of Medzus to include a first end comprising a neuraxial fitting that is not directly connectable to a standard luer fitting and a second end opposite the first end, the second end comprising a stand luer fitting connectable to a standard luer fitting of an intravenous medical device, as taught by Lesser, in order to allow Luer connector to attach to other ISO 80369-6 compliant devices (Par. 0008).
Medzus and Lesser do not expressly teach a check valve that allows fluid flow from the second end to the first end and prevents fluid flow from the first end to the second end.


    PNG
    media_image1.png
    287
    294
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the connector of Medzus and Lesser to include a check valve between the first and second end that allows fluid from the second to the first end and prevent fluid flow from 
Regarding Claim 18, the modified kit of Medzus, Lesser, and Wu teaches all of the limitations as discussed above, and Medzus further teaches the kit comprising an epidural catheter (Pg. 2, line 5, “Epidural Catheter”).
Regarding Claim 19, the modified kit of Medzus, Lesser, and Wu teaches all of the limitations as discussed above, and Medzus further teaches the kit comprising a thread assist guide (Pg. 2, line 8, “Thread Assist Guide”).
Regarding Claim 20, the modified kit of Medzus, Lesser, and Wu teaches all of the limitations as discussed above, and Medzus further teaches the kit comprising an epidural flat filter (Pg. 2, line 7, “Epidural Flat Filter”).
Claims 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Wu in view of Lesser, and further in view of Medzus, "Epidural Kit (Type-I)".

    PNG
    media_image1.png
    287
    294
    media_image1.png
    Greyscale
Regarding Claim 17, Wu teaches a medical adapter assembly (see Annotated Fig. 16 below) comprising: a first end (Annotated Fig. 16, element 170); a second end (Annotated Fig. 16, element 150) 
Wu is silent regarding the first end comprising a neuraxial fitting that is not directly connectable to a standard luer fitting, and a kit which comprises the medical adapter assembly, a syringe comprising a distal tip including a neuraxial fitting that is not directly connectable to a standard fitting; and a needle selected from a spinal needle and an epidural needle.
Lesser teaches an analogous invention directed to a medical adapter assembly that comprises a first end (Fig. 2, element 204) comprising a neuraxial fitting (Par. 0037, element 204 may be a male ISO 80369-6 fitting which is a neuraxial fitting) that is not directly connectable to a standard luer fitting; and a second end (Fig. 2, element 202) opposite the first end, the second end comprising a standard luer fitting (Par. 0037, element 202 may be a female Luer fitting) connectable to a standard luer fitting of an intravenous medical device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first end of Wu to comprise a neuraxial fitting that is not directly 
The modified assembly of Wu and Lesser is still silent regarding a kit comprising the medical adapter assembly, a syringe comprising a distal tip including a neuraxial fitting that is not directly connectable to a standard fitting; and a needle selected from a spinal needle and an epidural needle.  
Medzus teaches a kit (shown in the picture on Pg. 1) comprising a medical adapter assembly (Pg. 2, line 9, “Detachable Connector”), a syringe (Pg. 2, line 6, “Neuraxial Syringe”) comprising a distal tip including a neuraxial fitting (Pg. 2, lines 1-2, all neuraxial components are compliant with ISO 80369-6, therefore the neuraxial syringe must have a distal tip with a neuraxial fitting as described in the present application) that is not directly connectable to a standard luer fitting, and a needle (Pg. 2, line 4, “Epidural Needle”) selected from a spinal needle and an epidural needle (the kit includes an epidural needle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the medical adapter assembly of Wu and Lesser to be included in a neuraxial kit comprising a syringe comprising a distal tip including a neuraxial fitting that is not directly connectable to a standard fitting; and a needle selected from a spinal needle and an epidural needle, as taught by Medzus, in order to perform neuraxial procedures (the kit in Medzus is designed for neuraxial procedures) which may require interconnection with standard luer connections (Lesser, Par. 0008, lines 1-4; Lesser recognized that a gradual ISO-80369 conversion process may result in the need for interconnection of neuraxial and luer components). 
Regarding Claim 18, the modified assembly of Wu, Lesser, and Medzus is still silent regarding the kit comprising an epidural catheter. 
Medzus teaches a kit (shown in the picture on Pg. 1) comprising an epidural catheter (Pg. 2, line 5, “Epidural Catheter”).

Regarding Claim 19, the modified assembly of Wu, Lesser, and Medzus is still silent regarding the kit comprising a thread assist guide. 
Medzus teaches a kit (shown in the picture on Pg. 1) comprising a thread assist guide (Pg. 2, line 8, “Thread Assist Guide”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the medical adapter assembly of Wu, Lesser, and Medzus to comprise a thread assist guide, as taught by Medzus, in order to perform neuraxial procedures (the kit in Medzus is designed for neuraxial procedures) which may require interconnection with standard luer connections (Lesser, Par. 0008, lines 1-4; Lesser recognized that a gradual ISO-80369 conversion process may result in the need for interconnection of neuraxial and luer components).
Regarding Claim 20, the modified assembly of Wu, Lesser, and Medzus is still silent regarding the kit comprising an epidural flat filter. 
Medzus teaches a kit (shown in the picture on Pg. 1) comprising an epidural flat filter (Pg. 2, line 7, “Epidural Flat Filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the medical adapter assembly of Wu, Lesser, and Medzus to comprise an epidural flat filter, as taught by Medzus, in order to perform neuraxial procedures (the kit in Medzus is designed for neuraxial procedures) which may require interconnection with standard luer 

    PNG
    media_image1.png
    287
    294
    media_image1.png
    Greyscale
Regarding Claim 21, Wu teaches a blood collection set (Fig. 18; the set is shown aspirating medication but could be used to collect blood) including a medical adapter assembly (see Annotated Fig. 16 below) comprising: a first end (Annotated Fig. 16, element 170); a second end (Annotated Fig. 16, element 150) opposite the first end, the second end comprising a standard luer fitting (Par. 0041, lines 14-17; the first and second ends in each of the embodiments may include standard luer lock or luer slip fittings; thus the first end in Fig. 16 comprises a standard luer fitting) connectable to a standard luer fitting of an intravenous medical device (Par. 0041, lines 14-17; a standard luer connection is interpreted as a connection between two standard luer fittings; thus the standard luer fitting is connectable to a standard luer fitting); and a check valve (Annotated Fig. 16, elements 116, 141, 190 form the check valve) that allows fluid flow only from the second end to the first end and prevents fluid flow from the first end to the second end (Par. 0010 discloses that the check valve is moveable in a proximal direction to allow fluid flow from second end 150 to first end 170 and is moveable in a distal direction to prevent fluid flow from first end 170 to second end 150; furthermore, the recited check valve only consists of 
Wu is silent regarding the blood collection set comprising a neuraxial syringe including a neuraxial connector; and the first end of the medical adapter assembly comprising a neuraxial fitting that is not directly connectable to a standard luer fitting.
Lesser teaches an analogous invention directed to a medical adapter assembly that comprises a first end (Fig. 2, element 204) comprising a neuraxial fitting (Par. 0037, element 204 may be a male ISO 80369-6 fitting which is a neuraxial fitting) that is not directly connectable to a standard luer fitting; and a second end (Fig. 2, element 202) opposite the first end, the second end comprising a standard luer fitting (Par. 0037, element 202 may be a female Luer fitting) connectable to a standard luer fitting of an intravenous medical device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first end of Wu to comprise a neuraxial fitting that is not directly connectable to a standard luer fitting, as taught by Lesser, in order to provide an adaptor to interconnect Luer connectors to other ISO 80369 compliant devices (Lesser, Par. 0008). 
The modified set of Wu and Lesser is still silent regarding the blood collection set comprising a neuraxial syringe including a neuraxial connector. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the blood collection set of Wu and Lesser to include a neuraxial syringe with a neuraxial connector, as taught by Medzus, in order to perform neuraxial procedures which may require interconnection with standard luer connections (Lesser, Par. 0008, lines 1-4; Lesser recognized that a gradual ISO-80369 conversion process may result in the need for interconnection of neuraxial and luer components) or to connect with neuraxial devices such as epidural needles or spinal needles (Wu, Par. 0093 teaches the assembly connecting with epidural or spinal needles).
Regarding Claim 22, the modified blood collection set of Wu, Lesser, and Medzus teaches all of the limitations discussed above regarding claim 21 and Wu further teaches the luer adapter (Fig. 18, element 410) connected to the second end (Fig. 18, element 150) of the medical adapter assembly. 

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant has amended the claim to include the word “only” in order to overcome the previous rejection.  Wu does not teach away from a medical adapter with a check valve that “only” allows fluid flow from the second end to the first end since the check valve is a one-way valve (Par. 0042, Wu states that the term “check valve” may be used interchangeably with the term “one-way valve”).  In the previous rejection, the embodiment shown in Fig. 16 was cited as teaching a check valve wherein the check valve comprised elements 116, 141, and 190.  The actuator is not part of the check valve. Absent an additional external force, these components only allow fluid flow from the second end (150) to the first end (170).  It is well known in the art that check valves or one-way valves 
Furthermore, Applicant contends on Pages 6-7 that combinations of references that fundamentally change the manner of operation of the primary reference will not support of conclusion of obviousness and that the modification of Wu in view of Lesser fundamentally changes Wu’s invention.  As applicant has cited, Wu’s purpose is to provide “drug delivery connectors [that] may be utilized for delivery of medication from a container to delivery site for delivery to a patient intravenously or via epidural space”, “to prevent flow of medication from the container when attached to an inappropriate delivery site and permit flow of medication from the container when attached to an appropriate delivery site”, and additionally “to prevent accidental connection of IV medication containing syringes with the actuator 200 and to prevent access to the anesthesia catheter”.  The modification of the first end (170) of Wu to a neuraxial fitting has not prevented the device from performing any of the cited functions or purposes.  The recited modification would not prevent the drug 
Applicant further contends on Pages 8-9 that the modification of Wu in view of Lesser is one proposed out of hindsight and sustained by conclusory statements.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Lesser states in Par. 0008 that “conversion from Luer connectors to fully ISO-80369-6 compliant connectors will be a gradual process” and that “adapters are required that allow Luer connectors to attached to other ISO 80369 compliant devices”.  Therefore, the combination is proper as Lesser provides evidence of knowledge which was within the level of ordinary skill at the time the claimed invention was made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783